Title: To Benjamin Franklin from David Hall, 20 February 1758
From: Hall, David
To: Franklin, Benjamin


Sir.
Philadelphia, 20th Febry. 1758
My Letter to you of the Sixth Instant, by the Packet Capt. Morris via New York contained the third Copy of a Bill of Exchange for £100. Sterling and the first Copy of another Bill for £100. Sterling more; that per Capt. Nicholl via Belfast the second Copy of the last mention’d Bill; and now you have the third Copy of the same Bill, in Case of Miscarriage.

To Benjamin Franklin per the London Derry Capt. McDonnell Copie
